Citation Nr: 0512862	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 8 to 
May 16, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to January 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
decision by the agency of original jurisdiction (AOJ), the 
Department of Veterans Affairs Medical Center (VAMC) in 
Manchester, New Hampshire.  The case was previously before 
the Board in July 2003, when it was remanded for additional 
development.  The development was accomplished, and the case 
was again before the Board in April and June 2004, when it 
was again remanded for further development.  The April and 
June 2004 remands are further addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Historically, in the July 2003 remand, the Board directed in 
part that a specific medical opinion by a VA physician be 
obtained on a central issue in this case:  i.e., whether the 
evidence demonstrates that the veteran's condition had 
stabilized or improved to the extent that further emergency 
care was no longer required at the time he refused transfer 
to a VA medical facility on May 9, 2001.  It was specifically 
requested that the VA physician reconcile such opinion with 
other evidence of record, most notably an October 2001 
opinion of a private physician to the effect that the 
veteran's condition had not stabilized or improved to the 
extent that transfer to a VA medical facility was warranted 
on May 9, 2001.  

Pursuant to the July 2003 remand, the VAMC received a 
November 2003 memorandum from a VA Chief of Staff who noted 
only that, "[b]ased on the evidence of record, the veteran's 
condition had stabilized," followed by the handwritten note, 
"stable for transfer prior to surgery on 10 May 01.  
Complications occurred p[ost] surg[ery] and after refusal of 
VA transfer."  In a supplemental statement of the case 
(SSOC) dated just three days later than the Chief of Staff's 
memorandum, a VA Medical Center Director and a VA Claims 
Examiner indicated that they reviewed the July 2003 remand, 
as well as the Chief of Staff's opinion, and reported that, 
"[t]he VA reviewing physician's determination has been 
considered, in addition to the provisions of 38 U.S.C.A. 
[§§] 1725 and 1728 as they relate to this case and there is 
no change to our prior decision . . . .  The claim remains 
denied."  

In the April 2004 remand, the Board noted that although a VA 
physician had proffered an opinion that the veteran's 
condition had stabilized at the time he was offered transfer 
to a VA facility, the physician did not reconcile the opinion 
with other evidence of record, or comment on the October 2001 
private medical opinion.  Accordingly, the Board found that, 
under Stegall v. West, 11 Vet. App. 268 (1998), it had no 
recourse but to remand the case in order to obtain a VA 
medical opinion that does reconcile the opinion with other 
evidence of record (as requested), and comments on the 
October 2001 private medical opinion (as requested).

For reasons not apparent from the record, the case was again 
before the Board in June 2004 (and prior to the 
accomplishment of the directives of the April 2004 remand).  
What is clear is that the record before the Board in June 
2004 did not include the entire claims file.  In any case, 
the June 2004 remand also directed that the private physician 
who provided the October 2001 opinion should be asked to 
submit a statement explaining in detail the rationale for his 
opinion that the veteran should not have been transferred to 
the VA facility.  It was directed that the physician 
specifically identify any medical evidence reflecting that 
the veteran's condition on May 9, 2001, was so fragile as to 
make him unstable for transfer to the Vermont VA facility.  
Additionally, it was directed that the private physician 
should be sent a copy of the November 2003 VA memorandum 
concluding that the veteran's condition had stabilized, and 
that he should be given the opportunity to comment on the 
statements therein.  The AOJ was then directed to forward the 
private physician's response (if any) to a VA physician for 
review and an opinion as to whether the veteran's treatment 
at the private facility from May 8, 2001 through May 16, 
2001, was for a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health; 
and whether an attempt to use the VA facility at White River 
Junction, Vermont, would not have been reasonable, sound, 
wise, or practical.  It was again specifically requested that 
the reviewing VA physician reconcile any opinion given with 
that proffered by the private physician.

The record continues to indicate (and such is noted by the 
veteran's representative in an April 2005 statement), that 
the directives of both the April and June 2004 remands have 
not been complied with, as there is no indication that 
attempts have been made to obtain the opinions sought by 
either remand.  The only addition to the claims folder 
subsequent to the June 2004 remand is a January 2005 SSOC 
that contains findings (and language) identical to the SSOC 
issued in November 2003.  

The veteran's representative claims that "this case is not 
ripe for final appellant [sic] review"; the Board concurs.  
There has not been substantial compliance with the directives 
of the April and June 2004 remands, as the record is devoid 
of the specific medical opinions requested.  A remand 
confers, as a matter of law, the right to compliance with the 
remand orders.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the private 
physician who provided the October 2001 
opinion, and ask him to submit a 
statement explaining in detail the 
rationale for his opinion that the 
veteran should not have been transferred 
to the VA facility.  The physician should 
indicate:  (1) Why treatment at the 
private facility in May 2001 was for a 
medical emergency of such nature that 
delay would have been hazardous to the 
veteran's life or health; and (2) Why an 
attempt to use the VA facility at White 
River Junction, Vermont, would not have 
been reasonable, sound, wise, or 
practical.  The physician should 
specifically identify any evidence, 
medical findings, or test results 
reflecting that the veteran's condition 
on May 9, 2001, was so fragile as to make 
him unstable for transfer to the Vermont 
VA facility.  The private physician must 
be sent a copy of the November 2003 VA 
memorandum concluding that the veteran's 
condition had stabilized, and should be 
invited to comment on the statements 
therein.  

2.  After the private physician's 
response (if any) is associated with the 
record, the entire record should be 
forwarded to an appropriate VA physician 
for review and an opinion as to:  (1) 
Whether treatment at the private facility 
from May 8, 2001 through May 16, 2001, 
was for a medical emergency of such 
nature that delay would have been 
hazardous to the veteran's life or 
health; and (2) Whether an attempt to use 
the VA facility at White River Junction, 
Vermont, would not have been reasonable, 
sound, wise, or practical. The reviewing 
physician should reconcile any opinion 
given with the October 2001 opinion of 
the private physician, and with the 
private physician's opinion obtained 
pursuant to the paragraph above (if any).  

3.  The RO should then review the claim, 
and should arrange for any further 
development suggested by the responses 
(if any) to the above-requested opinions.  
If the claims remains denied, the RO 
should provide the veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  The 
veteran's records must be kept intact to 
protect the integrity of the record, and 
to forestall any further duplication of 
effort (such as the April and June 2004 
remands).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the AOJ.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


